Citation Nr: 0104182	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  98-09 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound (GSW), left leg, currently evaluated at 10 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to December 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Montgomery, 
Alabama.  

The Board remanded this claim in May 2000 to schedule a 
hearing before a Traveling Member of the Board at the RO.  A 
Travel Board hearing was held in July 2000, before the 
undersigned Board Member, sitting in Montgomery, Alabama.  
The Board Member had been designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102 (West 1991 
& Supp. 2000).  Transcripts of the all hearing testimony are 
on file.


REMAND

Service connection has been granted, in pertinent part, for 
the residuals of a GSW of the left leg.  A 10 percent rating 
has been assigned under Diagnostic Code 5312, for moderate 
muscle damage to Muscle Group XII.  It is also noted, 
parenthetically, that the appellant has been assigned a total 
rating for individual unemployability based on service 
connected disabilities.

As noted, the appellant appeared at a personal hearing before 
the undersigned in July 2000.  At that time, he provided 
pictures of the wound, and also located, physically, the 
entrance and exit wounds.  It appears from descriptions of 
the injury, and from the other information on file that there 
may have been involvement of 2 muscle groups.  Additionally, 
there are indications that there are adhesions, muscle 
herniation, and neurological changes that were not fully 
described on the last examination.  It has been argued that 
the most recent examination is not adequate for rating 
purposes.  

After reviewing the record the Board concludes that the most 
recent examination is not sufficient for responding to the 
appellant's contentions concerning the current extent of 
impairment.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The appellant should be contacted to 
ascertain whether he has received any 
treatment of the left leg disorder, 
records of which are not on file.  If so, 
the RO and the appellant should undertake 
appropriate steps to obtain copies of the 
pertinent records.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  Thereafter, the appellant should be 
scheduled for a comprehensive VA 
examination of the left leg and foot to 
ascertain all pertinent residuals of the 
GSW of the left leg.  The examination 
should be conducted by an individual who 
has not previously examined the veteran 
if possible.  The examination should be 
sufficient to describe all orthopedic, 
neurological, and functional residuals of 
the GSW residuals.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiner for review prior to the 
examination.  After reviewing the claims 
folder and examining the veteran, 
responses to the following questions 
should be set forth:  (a) describe which 
muscle group or groups were affected by 
the GSW of the left leg. (b) Is there 
evidence of adherent scarring? (c) Is 
there evidence of muscle hernia? (d) Is 
there evidence of separate neurological 
changes in the foot that constitute a 
different anatomical function that would 
be controlled by the effected muscles? 
(e) Is there limitation of motion of the 
left ankle associated with the GSW? (f) 
Is there evidence of limitation of 
function due to pain?  If so, please 
detail to the extent possible.

3.  Thereafter, the RO should review the 
record and determine that all requested 
development has been accomplished.  If 
not, such additional development should 
be undertaken.

Thereafter, the RO should readjudicte the instant issue.  To 
the extent the benefits sought are not granted, the veteran 
and his representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellant consideration, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the outcome 
in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




